UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): September 23, 2011 TaxMasters,Inc. (Exact name of registrant specified in charter) Nevada 33-11986-LA 91-2008803 (State of Incorporation) (Commission File Number) (IRS Employer Identification No.) 900 Town & Country Lane, Suite 400, Houston, TX 77024 (Address of principal executive offices)(Zip Code) (281) 497-5937 (Registrant’s Telephone Number) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 3.01 Notice of Delisting or Failure to Satisfy a Continued Listing Rule or Standard; Transfer of Listing The Registrant was issued an OTCBB Delinquency Notification from the Financial Industry Regulatory Authority (“FINRA”) on August 23, 2011 for failure to timely file its Form 10-Q by the filing due date of August 15, 2011 and by the expiration of the 12b-25 grace period of August 22, 2011.On September 23, 2011, our common stock was dropped from the OTC Bulletin Board to the OTC Pinks as a result of us not filing our Form 10-Q within the Rule 6530 grace period expiration date of September 22, 2011. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. TAXMASTERS, INC. Date: September 23, 2011 By: /s/ Christopher J. Koscinski Christopher J. Koscinski Chief Financial Officer -2-
